 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALAN MORENO, on behalf of himself                  Case No.: 19cv185-GPC(LL)
     and all others similarly situated,
12
                                       Plaintiff,       ORDER GRANTING PLAINTIFF’S
13                                                      UNOPPOSED MOTION FOR
     v.                                                 PRELIMINARY APPROVAL OF
14
                                                        CLASS ACTION SETTLEMENT
     BEACON ROOFING SUPPLY, INC., a
15
     Virginia Corporation, and BEACON
                                                        [Dkt. No. 54.]
16   SALES ACQUISITION, INC., a
     California Corporation,
17
                                    Defendants.
18
19
           Before the Court is Plaintiff Alan Moreno’s unopposed Motion for Preliminary
20
     Approval of Class Action Settlement. (Dkt. No. 54.) Defendants filed a non-opposition
21
     on February 5, 2020. (Dkt. No. 55.) In response to the Court’s request for additional
22
     documents, the parties filed additional declarations. (Dkt. No. 57.) The Court finds that
23
     the matter is appropriate for decision without oral argument pursuant to Local Civ. R.
24
     7.1(d)(1). Based on the reasoning below, the Court GRANTS Plaintiff’s unopposed
25
     motion for preliminary approval of class action settlement.
26
     ///
27
     ///
28

                                                    1
                                                                                 19cv185-GPC(LL)
 1                                   Procedural Background
 2         On January 28, 2019, Alan Moreno (“Plaintiff” or “Moreno”) filed a putative wage
 3   and hour class action complaint against his former employer Beacon Roofing Supply,
 4   Inc. alleging causes of action for: (1) failure to reimburse business expenses under
 5   California Labor Code section 2802, and (2) unlawful business practices in violation of
 6   California Business and Professions Code section 17000 et seq. (Dkt. No. 1.) Moreno
 7   alleges that Defendant failed to reimburse him, and other delivery drivers, for business
 8   expenses resulting from the use of their personal cell phones on the job. (Id.)
 9   On February 20, 2019, Defendant Beacon Sales Acquisition, Inc., improperly sued as
10   Beacon Roofing Supply, Inc., filed an answer. (Dkt. No. 3.) On May 7, 2019, the parties
11   filed a Joint Motion for leave to file a First Amended Complaint adding Beacon Sales
12   Acquisition, Inc. as a party which was granted by the Court. (Dkt. No. 19, 20.) On May
13   8, 2019, Plaintiff filed the First Amended Complaint. (Dkt. No. 21.)
14         On May 6, 2019, Magistrate Judge Linda Lopez held an early neutral evaluation
15   conference and the case did not settle. (Dkt. No. 14.)
16         On May 16, 2019, Plaintiff submitted the required PAGA notice letter to the Labor
17   and Workforce Development Agency (“LWDA”) via online submission and also sent a
18   copy to Defendants. On May 28, 2019, Defendants Beacon Sales Acquisition, Inc. and
19   Beacon Roofing Supply (collectively “Defendants” or “Beacon”) filed their answer to the
20   First Amended Complaint. (Dkt. No. 22.) On June 6, 2019, Plaintiff filed a motion
21   seeking leave to file a Second Amended Complaint adding a cause of action for
22   violations under the Private Attorneys General Act (“PAGA”) pursuant to California
23   Labor Code section 2699 et seq. that was not opposed. (Dkt. Nos. 23, 29.) On July 26,
24   2019, the Court granted Plaintiff’s motion. (Dkt. No. 39.) On July 26, 2019, Plaintiff
25   filed the operative Second Amended Complaint. (Dkt. No. 40.) On August 6, 2019,
26   Defendants filed their answer to the Second Amended Complaint. (Dkt. No. 45.) On
27
28

                                                  2
                                                                                   19cv185-GPC(LL)
 1   August 5, 2019, the parties engaged in a full-day, in-person settlement negotiation.1
 2   (Dkt. No. 54-1, Martin Decl. ¶ 9.) On September 18, 2019, the parties filed a notice of
 3   settlement. (Dkt. No. 46.)
 4            Proposed Class Counsel conducted extensive discovery and research before and
 5   after filing the complaint. (Dkt. No. 54-1, Martin Decl. ¶ 8.) Proposed Class Counsel
 6   obtained information from witnesses, reviewed and analyzed relevant documents,
 7   information, and data, researched the applicable laws and potential defenses, and
 8   prepared a damages model. (Id.) The parties also engaged in significant formal
 9   discovery where Plaintiff served lengthy requests for production of documents and
10   special interrogatories, to which Beacon provided initial and supplemental responses.
11   (Id.) Beacon also produced key policy documents related to Plaintiff and his expense
12   reimbursement claim as well as company data related to Class Members’ use of company
13   cell phones. (Id.) In addition, Beacon served Plaintiff with an extensive list of requests
14   for production to which he provided initial and supplemental responses. (Id.) In total,
15   the parties exchanged over 1,100 pages of documents, in addition to substantial amounts
16   of relevant data regarding Class Members. (Id.)
17       I.      Settlement Terms
18            The Settlement Agreement provides that Beacon agrees to pay a total of $230,000
19   (“Gross Settlement Amount”). (Dkt. No. 54-2, Martin Decl., Ex. 1, Sett. Ag. ¶ 63.) This
20   Gross Settlement Amount is to be distributed as follows:
21            a. At least $97,500 shall go to 351 Class Members who collectively worked
22   26,6982 workweeks during the Class Period. If the number of Class Members or weeks
23   varies more than 5% from these figures, Plaintiff and Class Counsel shall have the option,
24
25
26
     1
       It is not clear who conducted the settlement conference. On August 1, 2019, Magistrate Judge Lopez
27   vacated the settlement conference set for August 5, 2019 after a review of the parties’ confidential
     settlement briefs and in light of the parties’ potential discovery dispute. (Dkt. No. 44.)
28   2
       (Dkt. No. 57, Landis Decl. ¶ 2.)

                                                       3
                                                                                           19cv185-GPC(LL)
 1   but not the obligation, to request that the Court not approve the Settlement. (Id. ¶¶ 23,
 2   62(e), 64(a)(i).)
 3         b. $10,000 is allocated as penalties under PAGA, of which seventy-five percent
 4   or Seven Thousand Five Hundred Dollars ($7,500) shall be paid by the Settlement
 5   Administrator directly to the Labor and Workforce Development Agency (“LWDA”) and
 6   the remaining twenty five percent or Two Thousand Five Hundred Dollars ($2,500) shall
 7   be part of the Net Settlement Amount and shall be distributed to members of the PAGA
 8   Representative Group as part of their Individual Settlement Awards. The $2,500 is
 9   included in the $97,500 figure above. (Id. ¶ 27.)
10         c. Up to $10,000 shall go to the Settlement Administrator for costs incurred in
11   administering the settlement. (Id. ¶ 40.)
12         d. Up to $105,000 to Proposed Counsel as attorneys’ fees and costs. (Id. ¶¶ 4, 5.)
13         e. Up to $10,000 to Plaintiff Alan Moreno as a Class Representative Service
14   Award. (Id. ¶ 10.)
15         The Gross Settlement Amount is non-reversionary, (id. ¶¶ 4, 5, 10, 27, 64(b) (c)),
16   and includes all court awarded attorney’s fees and costs, administrative costs, incentive
17   awards, and the LWDA payment. Class members are not required to submit a claim in
18   order to receive a share of the settlement. (Id. ¶ 64(a).) The Gross Settlement Amount is
19   to be paid into an escrow account administered by a court-appointed administrator in one
20   payment. Beacon must make this payment within 14 calendar days of the Effective Date
21   of the Settlement. (Id. ¶ 63.) Subject to court approval, the court-appointed Settlement
22   Administrator will pay from the Gross Settlement Amount all fees, costs, and awards,
23   including any court-awarded incentive payment, attorney’s fees and costs, administration
24   costs, and PAGA penalties. The remaining amount, referred to in the Settlement as the
25   Net Settlement Amount, will be paid to Participating Class Members (i.e. all Class
26   Members who do not opt-out) and the PAGA Representative Group.
27   ///
28   ///

                                                  4
                                                                                   19cv185-GPC(LL)
 1      II.      Certification of Settlement Class
 2            Federal Rule of Civil Procedure (“Rule”) 23 establishes four prerequisites for class
 3   certification: (1) numerosity; (2) commonality; (3) typicality; and (4) adequacy of
 4   representation. Fed. R. Civ. P. 23(a). Under Rule 23(b)(3), common questions must
 5   predominate over individual questions, Fed. R. Civ. P. 23(b)(3), and the class action device
 6   must be “superior to other available methods for fairly and efficiently adjudicating the
 7   controversy.” Id.
 8            Plaintiff seeks to certify a Class defined as “all current and former employees of
 9   Beacon Sales Acquisition, Inc. and Beacon Roofing Supply, Inc., who worked in California

10   as a delivery driver, or in another similar driver position, during the Class Period, i.e.,
     January 28, 2015 to April 14, 2019”, (Dkt. No. 54-2, Martin Decl., Ex. 1, Sett. Ag. ¶ 7).
11
              Plaintiff argues the settlement class meets the numerosity requirement. Numerosity
12
     is met if “the class is so numerous that joinder of all members is impracticable.” Fed. R.
13
     Civ. P. 23(a)(1). “As a general matter, courts have found that numerosity is satisfied when
14
     class size exceeds 40 members, but not satisfied when membership dips below 21.” Slaven
15
     v. BP Am., Inc., 190 F.R.D. 649, 654 (C.D. Cal. 2000). A class of 15 “would be too small
16
     to meet the numerosity requirement.” Gen. Tel. Co. of the Nw, Inc. v. EEOC, 446 U.S.
17
     318, 330 (1980). The Ninth Circuit has upheld a class of 20. Rannis v. Recchia, 380 Fed.
18   App’x 646, 650-51 (9th Cir. 2010). Here, the proposed Class consists of 351 members;
19   the numerosity factor has been met.
20            Next, Plaintiff contends that the settlement class meets the predominance factors but
21   does not address Rule 23(a)(2)’s commonality inquiry. Rule 23(a)(2) requires the existence
22   of “questions of law or fact common to the class.” Fed. R. Civ. P. 23(a)(2). Commonality
23   is established if plaintiffs and class members’ claims “depend upon a common contention,”
24   “capable of class-wide resolution – which means that determination of its truth or falsity
25   will resolve an issue that is central to the validity of each one of the claims in one stroke.”

26   Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). While Plaintiff does not address

27   this factor, the Court finds that the class members’ claim that employees were not
     reimbursed for business expenses resulting from the use of their personal cellphones on the
28

                                                     5
                                                                                     19cv185-GPC(LL)
 1   job stems from the same legal claims and common nucleus of facts.                 Therefore,
 2   commonality has been met.
 3         Predominance tests “whether proposed classes are sufficiently cohesive to warrant
 4   adjudication by representation.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045
 5   (2016).   “Rule 23(b)(3) requires a showing that questions common to the class
 6   predominate.” Amgen Inc. v. Connecticut Retirement Plans and Trust Funds, 568 U.S. 455,
 7   459 (2013) (emphasis in original). Here, common questions of law and fact exist and
 8   predominate over individual questions of whether Beacon is required to reimburse drivers

 9   for the use of their personal cell phones to perform their job duties under California law
     and whether Beacon engaged in unfair business practices as to class members in violation
10
     of California law. Because liability would be determined by looking at Beacon’s uniform
11
     policies and practices, and timekeeping and payroll records, the Court concludes that
12
     predominance has been satisfied.
13
           Plaintiff further maintains that the settlement class meets the typicality requirement.
14
     Typicality requires that “the claims or defenses of the representative parties are typical of
15
     the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). The named plaintiffs must
16
     be members of the class they seek to represent and they must “possess the same interest
17   and suffer the same injury” as putative class members. Gen. Tel. Co. of Sw. v. Falcon, 457
18   U.S. 147, 156 (1982) (internal quotations omitted). The representative claims are typical
19   if they are “reasonably co-extensive with those of absent class members,” though they
20   “need not be substantially identical.” Parsons v. Ryan, 764 F.3d 657, 685 (9th Cir. 2014)
21   (quoting Hanlon v. Chrylser Corp., 150 F.3d 1011, 1020 (9th Cir. 1998)). Plaintiff’s claims
22   are typical of those of the Class in that they were delivery drivers for Beacon and suffered
23   the same wage and hour violations as Plaintiff.
24         Finally, Plaintiff claims that the class settlement meets the adequacy requirement.

25   Representative parties must be able to “fairly and adequately protect the interests of the

26   class. Fed. R. Civ. P. 23(a)(4). In analyzing whether Rule 23(a)(4) has been met, the Court
     must ask two questions: “(1) do the named plaintiffs and their counsel have any conflicts
27
     of interest with other class members and (2) will the named plaintiffs and their counsel
28

                                                   6
                                                                                   19cv185-GPC(LL)
 1   prosecute the action vigorously on behalf of the class?” Evon v. Law Offices of Sidney
 2   Mickell, 688 F.3d 1015, 1031 (9th Cir. 2012) (citation omitted).                         Adequacy of
 3   representation is designed to deny certification in instances of “actual fraud, overreaching,
 4   or collusion.” In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 948 (9th Cir.
 5   2011) (emphasis in original).
 6         Plaintiff and counsel have no interests antagonistic to those of the Class, (Dkt. No.

 7   54-1, Martin Decl. ¶ 24), and will continue to fairly and adequately protect the class’

 8   interests. (Id.) Proposed Class Counsel, Alisa Martin, has extensive experience in complex

 9   litigation, including class actions and her current practices focuses on complex class actions

10   on behalf of consumers and employees.3 (Id. ¶¶ 16-19.) In addition, Plaintiff has

11   performed and was ready to perform any number of tasks, reviewed filings and documents,

12   participated in several meetings and conference calls and attended the Early Neutral

13   Evaluation conference and was always available to respond to his counsel’s questions. (Id.

14   ¶ 21.) By bringing the action, he risks that future employers will discover his involvement

15   in this case and not offer him employment. (Id. ¶ 20.) He also undertook the risk of being

16   liable for costs if he did not achieve a favorable outcome and made individual concessions

17   to obtain the settlements. (Id. ¶ 23.) Based on these assertions, the Court concludes that

18   adequacy has been met.

19          Finally, for settlement purposes only, a class settlement is superior to other available

20   methods for a fair resolution of the controversy because the class mechanism will reduce

21   litigation costs and promote greater efficiency. In a class action settlement, the Court need

22   not address whether the case, if tried, would present issues of manageability under Rule

23   23(b)(3)(D). Amchem Prods. v. Windsor, 521 U.S. 591, 620 (1997). In conclusion, the

24   Court finds that the proposed class may be certified under Rule 23(b)(3), and the Court

25   GRANTS preliminary certification of the Class for settlement purposes only.

26
27
     3
      The Court notes Plaintiff has not set forth any conflict of interest, and conduct and involvement of co-
28   counsel Lindsay C. David of Brennan & David Law Group in this litigation. (Dkt. No. 54-1.)

                                                         7
                                                                                               19cv185-GPC(LL)
 1            Under Rule 23(g), “a court that certifies a class must appoint class counsel.” Fed.
 2   R. Civ. P. 23(g)(1). The Court must consider “(i) the work counsel has done in identifying
 3   or investigating potential claims in the action; (ii) counsel's experience in handling class
 4   actions, other complex litigation, and the types of claims asserted in the action; (iii)
 5   counsel's knowledge of the applicable law; and (iv) the resources that counsel will commit
 6   to representing the class.” Fed. R. Civ. P. 23(g)(1)(A).
 7            Plaintiff asks the Court to appoint Alisa A. Martin of AMartin Law, PC and
 8   Lindsay C. David of Brennan & David Law Group as Class Counsel. (Dkt. No. 54 at
 9   304.) Ms. Martin has been engaged in discovery and researched the issues in this case
10   before and after filing the complaint and has conducted analysis as to damages and
11   generated a damages model. (Dkt. No. 54-1, Martin Decl. ¶¶ 8, 12.) She outlined her
12   extensive experience in litigating complex consumer and employment class actions. (Id.
13   ¶¶ 16-19.) From this experience, it appears that Ms. Martin has knowledge of the
14   applicable law in this area. Lindsay David has been practicing complex labor and
15   employment class action litigation since 2012, including individual employment litigation
16   cases. (Dkt. No. 57-1, David Decl. ¶¶ 2, 3.) He asserts he has no interests that are
17   antagonistic to the class’ interests and and he will continue to fairly and adequately
18   protect the class’ interests. (Id. ¶ 4.) The Court concludes that Ms. Martin and Mr. David
19   have satisfied the factors to support appointment as class counsel. The Court therefore
20   GRANTS Plaintiff’s request to appoint Alisa Martin of AMartin Law, PC and David C.
21   Lindsay of Brennan & David Group as Class Counsel.
22            Additionally, the Court finds appointing Plaintiff Moreno, as class representative is
23   appropriate. (Id. ¶¶ 20-24.) His interests align with those of the proposed class members,
24   and no conflicts of interest have been revealed that would render him an inappropriate
25
26
27
28   4
         Page numbers are based on the CM/ECF pagination.

                                                       8
                                                                                     19cv185-GPC(LL)
 1   class representative. (Id.) Thus, the Court GRANTS Plaintiff’s request to appoint
 2   Plaintiff as Class Representative
 3   III.   Preliminary Approval of Class Action Settlement
 4          Next, the Court must determine whether to preliminarily approve the class action
 5   settlement. Rule 23(e) was amended in 2018 to create uniformity amongst the circuits
 6   and to focus the inquiry on whether a proposed class action is “fair reasonable, and
 7   adequate.” Fed. R. Civ. P. 23(e), advisory committee notes (2018 amendment). As
 8   amended, Rule 23(e) provides that a court may approve a proposed class action
 9   settlement “after a hearing and only on finding that it is fair, reasonable, and adequate
10   after considering whether:
11          (A) the class representatives and class counsel have adequately represented
            the class;
12
            (B) the proposal was negotiated at arm's length;
13          (C) the relief provided for the class is adequate, taking into account:
                   (i) the costs, risks, and delay of trial and appeal;
14
                   (ii) the effectiveness of any proposed method of distributing relief to
15                 the class, including the method of processing class-member claims;
                   (iii) the terms of any proposed award of attorney's fees, including
16
                   timing of payment; and
17                 (iv) any agreement required to be identified under Rule 23(e)(3); and
            (D) the proposal treats class members equitably relative to each other.
18
19   Fed. R. Civ. P. 23(e)(2). The first and second factors are viewed as “procedural” in nature,
20   and the third and fourth factors are viewed as “substantive” in nature. Fed. R. Civ. P.
21   23(e)(2), advisory committee notes (2018 amendment).
22          1.    Plaintiff and Class Counsel Have Adequately Represented the Class
23          Rule 23(e)(2)(A) requires the Court to consider whether “the class representatives
24   and class counsel have adequately represented the class.” Fed. R. Civ. P. 23(e)(2)(A). This
25   analysis is “redundant of the requirements of Rule 23(a)(4) and Rule 23(g), respectively.”
26   Final approval criteria-Rule 23(e)'s multifactor test, 4 NEWBERG ON CLASS ACTIONS

27   § 13:48 (5th ed.); In re GSE Bonds Antitrust Litig., 414 F. Supp. 3d 686, 701 (S.D.N.Y.
     2019) (noting similarity of inquiry under Rule 23(a)(4) and Rule 23(e)(2)(A)).
28

                                                   9
                                                                                    19cv185-GPC(LL)
 1         Because the Court found that adequacy under Rule 23(a)(4) has been satisfied above,
 2   due to the similarity, the adequacy factor under Rule 23(e)(2)(A) is also met.
 3         2.      The Settlement was Negotiated at Arm’s Length
 4         Rule 23(e)(2)(B) requires the Court to consider whether “the proposal was
 5   negotiated at arm's length.” Fed. R. Civ. P. 23(e)(2)(B). Here, the settlement negotiations
 6   were facilitated at the Early Neutral Evaluation Conference with Magistrate Judge Linda
 7   Lopez.     Then the parties engaged in further extensive arms-length negotiations and
 8   exchanged detailed and comprehensive relevant documents, (Dkt. No. 54-2, Martin Decl.,

 9   Ex. 1, Sett. Ag. ¶ 44), which culminated in a settlement. See Nat'l Rural Telecomms. Coop.
     v. DIRECTV, Inc., 221 F.R.D. 523, 528 (C.D. Cal. 2004) (“A settlement following
10
     sufficient discovery and genuine arms-length negotiation is presumed fair.”). Therefore,
11
     this Court concludes that the settlement is fundamentally fair and was negotiated at arm’s
12
     length by counsel who is experienced in class action litigation.
13
           3.      The Relief Provided to the Class is Adequate
14
           Rule 23(e)(2)(C) requires that the Court consider whether “the relief provided for
15
     the class is adequate, taking into account: (i) the costs, risks, and delay of trial and appeal;
16
     (ii) the effectiveness of any proposed method of distributing relief to the class, including
17   the method of processing class-member claims; (iii) the terms of any proposed award of
18   attorney's fees, including timing of payment; and (iv) any agreement required to be
19   identified under Rule 23(e)(3).” Fed. R. Civ. P. 23(e)(2)(C). The amount offered in the
20   proposed settlement agreement is generally considered to be the most important
21   consideration of any class settlement. See Bayat v. Bank of the West, No. C-13-2376 EMC,
22   2015 WL 1744342, at *4 (N.D. Cal. Apr. 15, 2015) (citing In re HP Inkjet Printer Litig.,
23   716 F.3d 1173, 1178-79 (9th Cir. 2013)).
24         Defendants have agreed to settle this matter for a non-reversionary total of $230,000

25   and $95,000 to go towards the unreimbursed business expenses claims. (Dkt. No. 54-2,

26   Martin Decl., Ex. 1, Sett. Ag. ¶¶ 19, 23.) According to proposed Class Counsel’s analysis,
     the proposed Class Members will receive almost 60% more than their calculated expenses
27
     incurred. (Dkt. No. 54 at 19-23.) Proposed Class Counsel valued the unreimbursed
28

                                                    10
                                                                                      19cv185-GPC(LL)
 1   business expenses at $61,000. (Id.) In calculating the $61,000 valuation, proposed Class
 2   Counsel determined that
 3          a. A forty-hour workweek is 23.8 percent of a total workweek
 4          b. According to the CTIA, which collects wireless industry data, the
 5          average cell phone bill is $41.50 per month. (Dkt. No. 54-3, Martin Decl. Ex. 2.)
 6          c. Thus, if a putative class member used their work cell phone for work
 7          23.8 percent of the time, and the average cell phone cost is $41.50 per
 8          month, the business expense portion of the bill would be $9.88, or

 9          $2.28 per workweek. With the calculated 26,698 workweeks during the Class
            Period, the total amount of unreimbursed business expenses is about $60,871.44 or
10
            rounded to $61,000.
11
     (Dkt. No. 54 at 19-20, 22-23.) Ultimately, the case settled for $97,500.5 Assuming every
12
     one of the 351 class members participates in the settlement with each working 1.5 years,
13
     then the award amount is about $277.81 which is equivalent, on average, of reimbursement
14
     of $15 per month. (Id. at 22-23.)
15
            Plaintiff also asks the Court to approve a PAGA Representative Group consisting of
16
     “all current and former employees of Beacon Sales Acquisition, Inc. and Beacon Roofing
17   Supply, Inc., who worked in California as a delivery driver, or in another similar driver
18   position, during the PAGA Period, i.e., May 16, 2018 to April 14, 2019.”6 (Dkt. No. 54-2,
19   Martin Decl., Ex. 1, Sett. Ag. ¶ 30.)
20          Under PAGA, an “aggrieved employee” may bring an action for civil penalties for
21   labor code violations on behalf of himself and other current or former employees. Cal.
22   Lab. Code § 2699(a). A plaintiff suing under PAGA “does so as the proxy or agent of the
23
24
     5
25     Of the $97,500 settlement award, $2,500 are PAGA penalties. Below, the Court conducts a settlement
     fairness analysis of the gross $10,000 PAGA award with 25% of the award of $2,500 going to aggrieved
26   employees.
     6
       For the PAGA Representative Group, there is no right to opt out. (Dkt. No. 54-2, Martin Decl., Ex. 1,
27   Sett. Ag. ¶ 30.) In other words, members of the PAGA Representative Group may not request exclusion
     from the PAGA Representative Group and, to the extent the Court approves the Settlement, will be
28   bound by the release of all claims for civil penalties arising under PAGA. (Id.)

                                                       11
                                                                                            19cv185-GPC(LL)
 1   state’s labor law enforcement agencies.” Arias v. Superior Ct., 46 Cal. 4th 969, 986 (2009).
 2   A PAGA plaintiff thus has “the same legal right and interest as state labor law enforcement
 3   agencies” and the action “functions as a substitute for an action brought by the government
 4   itself”; therefore, “a judgment in that action binds all those, including nonparty aggrieved
 5   employees, who would be bound by a judgment in an action brought by the government.”
 6   Id. A plaintiff bringing a representative PAGA action not only owes a duty to their “fellow
 7   aggrieved workers,” but “also owes responsibility to the public at large; they act, as the
 8   statute’s name suggests, as a private attorney general.” O’Connor v. Uber Techs., Inc., 201

 9   F. Supp. 3d 1110, 1133–34 (N.D. Cal. 2016). Under PAGA, civil penalties collected are
     distributed between the aggrieved employees (25%) and LWDA (75%). Cal. Lab. Code §
10
     2699(i). Any settlement of PAGA claims must be approved by the Court. Cal. Lab. Code
11
     § 2699(l)(2). The proposed settlement must also be sent to the agency at the same time that
12
     it is submitted to the court.7 Cal. Lab. Code § 2699(l)(2).
13
              The California Supreme has held that PAGA actions are fundamentally different
14
     from class actions and a plaintiff need not satisfy the class action requirements. Arias, 46
15
     Cal. 4th at 982-84. The Ninth Circuit has also held that a PAGA suit is fundamentally
16
     different from a class action under CAFA. Baumann v. Chase Inv. Servs. Corp., 747 F.3d
17   1117, 1123 (9th Cir. 2014) (district court had no subject matter jurisdiction over removed
18   PAGA action under CAFA and motion to remand should have been granted). However,
19   in Baumann, the Ninth Circuit specifically declined to address “whether a federal court
20   may allow a PAGA action otherwise within its original jurisdiction to proceed under Rule
21   23 as a class action.” Id. at 1124.
22            While PAGA requires a trial court to approve a PAGA setlement, district courts have
23   noted there is no governing standard to review PAGA settlements. Sanchez v. Frito-Lay,
24   Inc., No. 1:14cv797-DAD-BAM, 2019 WL 4828775, at *12 (E.D. Cal. Sept. 30, 2019)

25   (acknowledging “absence of authority governing the standard of review of PAGA

26   settlements”). “‘[N]either the California legislature, nor the California Supreme Court, nor

27
28   7
         Plaintiff has not indicated whether the proposed settlement was sent to the LWDA.

                                                         12
                                                                                             19cv185-GPC(LL)
 1   the California Courts of Appeal, nor the [LWDA] has provided any definitive answer’ as
 2   to what the appropriate standard is for approval of a PAGA settlement.” Jordan v. NCI
 3   Grp., Inc., No. EDCV161701JVSSPX, 2018 WL 1409590, at *2 (C.D. Cal. Jan. 5, 2018)
 4   (quoting Flores v. Starwood Hotels & Resorts Worldwide, Inc., 253 F. Supp. 3d 1074, 1075
 5   (C.D. Cal. 2017)). Consequently, some district courts have used the guidance provided by
 6   the LWDA in O’Connor v. Uber Techs., Inc., 201 F. Supp. 3d 1110, 1133 (N.D. Cal. 2016).
 7   See Haralson v. U.S. Aviation Servs. Corp., 383 F. Supp. 3d 959, 971 (N.D. Cal. 2019);
 8   Sanchez v. Frito-Lay, Inc., 2019 WL 4828775, at *12.              In O’Connor, the LWDA

 9   commented,

10         It is thus important that when a PAGA claim is settled, the relief provided for
11         under the PAGA be genuine and meaningful, consistent with the underlying
           purpose of the statute to benefit the public and, in the context of a class action,
12         the court evaluate whether the settlement meets the standards of being
13         “fundamentally fair, reasonable, and adequate” with reference to the public
           policies underlying the PAGA.
14
15   O'Connor, 201 F. Supp. 3d at 1133 (quoting LWDA Response). Based on LWDA’s
16   Response, district courts have applied “a Rule 23-like standard” asking whether the
17   settlement of the PAGA claims is “fundamentally fair, reasonable, and adequate.”
18   Haralson, 383 F. Supp. 3d at 972.
19         PAGA provides that “the civil penalty is one hundred dollars ($100) for each

20   aggrieved employee per pay period for the initial violation and two hundred dollars ($200)
     for each aggrieved employee per pay period for each subsequent violation.” Cal. Lab.
21
     Code § 2699(f)(2). However, a court may “award a lesser amount than the maximum civil
22
     penalty amount specified by this part if, based on the facts and circumstances of the
23
     particular case, to do otherwise would result in an award that is unjust, arbitrary and
24
     oppressive, or confiscatory.” Cal. Lab. Code § 2699(e)(2).
25
           Proposed Class Counsel valued the PAGA penalties at $10,000 and calculated them
26
     as follows:
27         a. The PAGA period is from May 16, 2018 to April 14 ,2019, which is
28

                                                   13
                                                                                      19cv185-GPC(LL)
 1              21.7% of the total Class Period.
 2          b. There were approximately 13,349 bi-weekly pay periods throughout
 3              the total Class Period. Thus, there are an estimated 2,896.7 pay periods
 4              in the PAGA period.
 5          c. Some of the putative Class Members were issued cell phones or had access
 6              to cell phones during the PAGA period. Thus, for purposes of this
 7              analysis, proposed Class Counsel estimated there were violations in 50%
 8              of the pay periods (which is 1,448 pay periods).

 9          d. Proposed Class Counsel assessed a $7 penalty for each bi-weekly pay
                period (which is approximately 3 times the per workweek amount of underlying
10
                damages calculated above), for a damage amount of $10,136.56.
11
     (Dkt. No. 54 at 20-22.) Of this amount, 75%, or $7,500 will be paid to the LWDA and 25
12
     percent, of $2,500 will be paid to the settlement class members.
13
            Although the proposed settlement significantly lower than the $100/$200 per
14
     violation penalty for each pay period,8 the penalty of $7 for each bi-weekly pay period is,
15
     in fact, about 3x more than the per workweek amount of damages for the unreimbursed
16
     business expense calculation of $2.28 per workweek.                     Moreover, Defendants have
17   corrected the alleged violation by providing all Delivery Drivers with a company issued
18   cell phone. (Dkt. No. 54-1, Martin Decl. ¶ 10.)
19          Here, the class action settlement is “robust” as the $95,000 is about 160% of the
20   valuation amount. Moreover, because the class members will receive PAGA penalties that
21   are 3x higher in percentage than the class action settlement, the class action settlement,
22   itself, is 60% more than the actual calculated expenses incurred, and the fact that
23   Defendants have adjusted their policy to provide all Delivery Drivers with company issued
24   cell phones, the Court finds that the Rule 23 settlement is “robust”, O’Connor, 201 F. Supp.

25   3d at 1134 (“if the settlement for the Rule 23 class is robust, the purposes of PAGA may

26
27   8
       The Court is unable to conduct a calculation as it is not sure which of the 1,448 pay periods constitutes
     a first, second, or subsequent violation. But if using the $100/per violation per pay period, the penalties
28   total $144,800.

                                                         14
                                                                                                19cv185-GPC(LL)
 1   be concurrently fulfilled”), and serves the deterrent purpose of the PAGA.                  (Id.)
 2   Furthermore, imposing PAGA statutory penalty, of $144,800 or more, would be unjust,
 3   arbitrary, oppressive and confiscatory. See Cal. Lab. Code § 2699(e)(2); Carrington v.
 4   Starbucks Corp., 30 Cal. App. 5th 504, 529 (2018) (reducing PAGA from $50 per initial
 5   violation to only $5 per initial violation because trial court found Starbuck’s good faith
 6   attempts to comply with meal break obligations and because the violations were minimal).
 7   Therefore, the Court finds that Plaintiff’s PAGA penalty of $10,000 is “fundamentally fair,
 8   reasonable, and adequate.” See Haralson, 383 F. Supp. 3d at 972.

 9         In sum, the Court concludes that the potential recovery is significant because the
     recovery amounts to a full expense reimbursement plus more, class members will
10
     automatically receive their settlement payments after final approval without having to file
11
     a claim, and Beacon has changed its business practices and now mandates the use of
12
     company-issues phones as of April 15, 2019. (Dkt. No. 54-1 Martin Decl. ¶ 10.)
13
                  i. The Costs, Risks, and Delay of Trial and Appeal Support Preliminary
14
                  Approval
15
           The costs, risks, and delay of trial and appeal further support preliminary approval.
16
     Proceeding in this litigation in the absence of settlement poses various risks such as failing
17   to certify a class, having summary judgment granted against Plaintiff, or losing at trial.
18   Such considerations have been found to weigh heavily in favor of settlement.                 See
19   Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 966 (9th Cir. 2009) (risk, expense, complexity
20   and duration of litigation supports settlement); Curtis-Bauer v. Morgan Stanley & Co., Inc.,
21   No. C 06-3903 TEH, 2008 WL 4667090, at *4 (N.D. Cal. Oct. 22, 2008) (“Settlement
22   avoids the complexity, delay, risk and expense of continuing with the litigation and will
23   produce a prompt, certain, and substantial recovery for the Plaintiff class.”).
24                ii. The Proposed Method of Distributing Relief to the Class Is Effective

25         “[T]he goal of any distribution method is to get as much of the available damages

26   remedy to class members as possible and in as simple and expedient a manner as possible.”
     Final approval criteria—Rule 23(e)(2)(C)(ii): Distribution method, 4 NEWBERG ON
27
     CLASS ACTIONS § 13:53 (5th ed.).             The claims process is not burdensome and
28

                                                   15
                                                                                       19cv185-GPC(LL)
 1   straightforward because it does not require Class Members to submit a claim to receive
 2   compensation. (Dkt. No. 54-2, Martin Decl. Ex. 1, Sett. Ag. ¶ 64(a).) The approximate
 3   $97,500 will be automatically distributed based on the number of weeks each member
 4   worked during the Class Period, January 28, 2015 to April 14, 2019, or PAGA Period from
 5   May 16, 2018 to April 14, 2019.         (Id.) See In re Toyota Motor Corp. Unintended
 6   Acceleration Mktg., Sales Practices, & Prod. Liab. Litig., No. 8:10ML 02151 JVS, 2013
 7   WL 3224585, at *18 (C.D. Cal. June 17, 2013) (“The requirement that class members
 8   download a claim form or request in writing a claim form, complete the form, and mail it

 9   back to the settlement administrator is not onerous.”). Significantly, in the event the Court
     approves a lesser amount for Settlement Administrator expenses, the amount of Incentive
10
     Award, Class Counsel fees or Class Counsel expenses, the remaining amount will be added
11
     to the Net Settlement Amount and distributed to the Class Members. (Dkt. No. 54-2,
12
     Martin Decl., Ex. 1, Sett. Ag. ¶¶ 4, 5, 10, 27, 64(b), (c).) This ensures that Settlement Class
13
     Members will receive the maximum amount of the settlement fund and that no money will
14
     revert back to Defendant. See McGrath v. Wyndham Resort Dev. Corp., No. 15CV1631
15
     JM (KSC), 2018 WL 637858, at *6 (S.D. Cal. Jan. 30, 2018) (finding a non-reversionary
16
     settlement fund to be “fair, reasonable, and adequate.”). Accordingly, the Court finds the
17   proposed method of distribution of class funds to be effective.
18                iii. The Proposed Attorneys’ Fee Award
19         The Settlement Agreement provides that Class Counsel may request an award of up
20   to $100,000 in attorneys’ fees and up to $5,000 in attorneys’ costs, subject to this Court’s
21   approval. (Dkt. No. 54-2, Martin Decl., Ex. 1, Sett. Ag. ¶¶ 5, 64(c).) “While attorneys' fees
22   and costs may be awarded in a certified class action where so authorized by law or the
23   parties' agreement, Fed. R. Civ. P. 23(h), courts have an independent obligation to ensure
24   that the award, like the settlement itself, is reasonable, even if the parties have already

25   agreed to an amount.” Bluetooth, 654 F.3d at 941. Here, it is not clear whether Plaintiff

26   seeks attorneys’ fees under the lodestar method or percentage-of-recovery method but the
     Court has discretion to determine which calculation method to use in order to achieve a
27
     reasonable result. Id. at 942. Typically, under the percentage of recovery, the “benchmark”
28

                                                   16
                                                                                     19cv185-GPC(LL)
 1   for attorneys’ fees is 25% of the common fund. Id. Here, the Court notes that the $100,000
 2   attorneys’ fees is slightly over 2x the Net Settlement Amount. At the preliminary approval
 3   stage, the Court does not need to determine attorneys’ fees and Class Counsel indicates she
 4   will fully address the basis for the requested fees in the forthcoming motion for attorneys’
 5   fees and costs.
 6                 iv. No Side Agreements Were Made in Connection with the Proposed
 7                 Settlement
 8         Rule 23(e)(3) requires that the Parties “must file a statement identifying any

 9   agreement made in connection with the [settlement] proposal.” Fed. R. Civ. P. 23(e)(3).
     Plaintiff has not identified any such agreement and the Court is not aware of any other
10
     agreements.
11
           4.      The Proposed Settlement Treats Class Members Equitably Relative to
12
     Each Other
13
           Rule 23(e)(2)(D) requires the Court to consider whether the Settlement Agreement
14
     “treats class members equitably relative to each other.” Fed. R. Civ. P. 23(e)(2)(D). In
15
     doing so, the Court determines whether the settlement “improperly grant[s] preferential
16
     treatment to class representatives or segments of the class.” In re Tableware Antitrust
17   Litig., 484 F. Supp. 2d 1078, 1079 (N.D. Cal. 2007). Here, the settlement treats each class
18   member equally as each class member’s settlement payment will be calculated pro rata
19   based on the number of workweeks they worked during the relevant time period. (Dkt.
20   No. 54-2, Martin Decl., Ex. 1, Sett. Ag. ¶ 64(a).)
21         Accordingly, the Settlement (including all terms of the Settlement Agreement and
22   exhibits thereto) is hereby PRELIMINARILY APPROVED. The Court further finds and
23   orders as follows:
24
     1.    For purposes of this Settlement only, the Court hereby conditionally: (1) approves
25
     the PAGA Representative Group, composed of: All current and former employees who
26
     were employed by Defendants as a delivery driver, or in a similar position, during the
27
     PAGA Period, i.e. May 16, 2018 to April 14, 2019; and (2) certifies the Class, composed
28

                                                  17
                                                                                   19cv185-GPC(LL)
 1   of: All current and former employees who were employed by Defendants as a delivery
 2   driver, or in a similar position, during the Class Period, i.e. January 28, 2015 to April 14,
 3   2019. Should, for whatever reason, the Settlement not become final, the fact that the
 4   Parties were willing to stipulate to approval of the PAGA Representative Group and
 5   certification of the Class as part of the Settlement shall have no bearing on, nor be
 6   admissible in connection with, the issue of whether a PAGA representative group should
 7   be approved or a class should be certified in a non-settlement context.
 8   2.    For Settlement purposes only, the Court hereby appoints Plaintiff Alan Moreno as
 9   the class representative for both the PAGA Representative Group and the Class.
10   3.    For Settlement purposes only, the Court hereby appoints Alisa A. Martin of
11   AMARTIN LAW and Lindsay David of BRENNAN & DAVID LAW GROUP as Class
12   Counsel for both the PAGA Representative Group and the Class.
13   4.    The Court hereby appoints Simpluris, Inc. as the Settlement Administrator to
14   administer the Settlement of this matter as more specifically set forth in the Settlement
15   Agreement.
16   5.    Assuming this Settlement is finally approved and becomes effective, Class
17   Members will release the Released Parties from all Released Claims. Likewise, the
18   PAGA Representative Group will release the Released Parties from all Released PAGA
19   Claims. The Released Claims and Released PAGA Claims include a California Civil
20   Code section 1542 Waiver, which applies to the claims for payments, benefits and/or
21   related penalties that were alleged or that could have been alleged based on the facts
22   stated in the Plaintiff’s original and amended complaints. Class Members will release
23   such Released Claims for the time period from January 28, 2015 through April 14, 2019.
24   The PAGA Representative Group will release such Released PAGA Claims for the time
25   period from May 16, 2018 through April 14, 2019.
26   6.    To the extent permitted by law, pending a determination as to whether this
27   Settlement should be finally approved, Class Members and PAGA Representative Group
28   members, whether directly, representatively, or in any other capacity, whether or not such

                                                   18
                                                                                     19cv185-GPC(LL)
 1   persons have appeared in this Action, shall not institute or prosecute any of their
 2   respective Released Claims or Released PAGA Claims against the Released Parties.
 3   7.    The Court approves, as to form and content, the proposed Class Notice and the
 4   Information Sheet (attached to the Settlement Agreement as Exhibits 1-2). The Court
 5   finds that the Class Notice, along with the Information Sheet, fairly and adequately
 6   advises Class Members of the terms of the proposed Settlement and the benefits available
 7   to Class Members thereunder. The Court further finds that the Class Notice advises of
 8   the pendency of the Action, of the proposed Settlement, of Class Members’ right to
 9   receive their share of the Settlement, of the scope and effect of the Settlement’s Released
10   Claims and Released PAGA Claims, of the preliminary Court approval of the proposed
11   Settlement, exclusion and objection timing and procedures, of the date of the Final
12   Approval Hearing, and of the right to file documentation in support of or in opposition to
13   the Settlement and to appear in connection with the Final Approval Hearing. Thus, the
14   Court finds that the Class Notice clearly comports with all constitutional requirements,
15   including those of due process. The Court further finds that the mailing of the Class
16   Notice to the last known address of Class Members as specifically described within the
17   Settlement Agreement, with measures taken for verification of addresses, as set forth
18   therein, constitutes an effective method of notifying Class Members of their rights with
19   respect to the Action and this Settlement.
20   8.    No later than seven (7) calendar days after the entry of the Preliminary Approval
21   Order, Defendants shall transmit to the Settlement Administrator, in a readable, ready to
22   use electronic Excel format spreadsheet, the Class Information for each Class Member,
23   including: (1) full name, (2) last known mailing address, (3) social security number; and
24   (4) number of Compensable Workweeks and Compensable PAGA Workweeks.
25   9.    No later than fourteen (14) calendar days after receiving the Class Information, the
26   Settlement Administrator shall mail the Class Notice and Information Sheet to all Class
27   Members, using the most current mailing address information available.
28

                                                  19
                                                                                   19cv185-GPC(LL)
 1   10.   No later than thirty (30) calendar days after the Class Notice was mailed (i.e., the
 2   Response Deadline), any Class Member requesting exclusion from the Class must submit
 3   his/her Request for Exclusion by mailing it to the Settlement Administrator as instructed
 4   in the Notice of Settlement. Class Members who fail to submit a timely and valid
 5   Request for Exclusion on or before the Response Deadline shall be Class Members bound
 6   by all terms of the Settlement and the Final Approval Order entered in this Action. To be
 7   valid, the Request for Exclusion must: (1) contain the name and the last 4 digits of the
 8   Social Security number of the person requesting exclusion; (2) be signed by the Class
 9   Member; and (3) be postmarked by the Response Deadline and returned to the Settlement
10   Administrator at the specified address. If the Request for Exclusion does not contain the
11   information listed in (1)-(2) or is not postmarked by the Response Deadline and returned
12   to the Settlement Administrator at the specified address, it will not be deemed a timely
13   and valid Request for Exclusion from the Class. Any Class Members who submit a
14   timely and valid Request for Exclusion from the Settlement will not be bound by the
15   terms of the Settlement as it relates to the Released Claims. Any Class Member who
16   submits a timely and valid Request for Exclusion will not have any right to object, appeal
17   or comment on the Settlement.
18   11.   There is no right to opt out of the PAGA Representative Group. Thus, under no
19   circumstances will a Class Member who has submitted a timely and valid Request for
20   Exclusion be considered to have opted out of the PAGA Representative Group.
21   12.   No later than 30 calendar days after the Class Notice was mailed (i.e., the
22   Response Deadline), any Class Member wishing to object or comment upon the
23   Settlement must submit his/her Notice of Objection by mailing it to the Settlement
24   Administrator as instructed in the Notice of Settlement. Class Members who fail to
25   submit a timely and valid Notice of Objection shall be deemed to have waived any
26   objections and shall be foreclosed from making any objections to the Settlement. To be
27   valid, the Notice of Objection must: (1) state the full name of the Class Member; (2) be
28   signed by the Class Member; (3) state the grounds for the objection; and (4) be

                                                  20
                                                                                   19cv185-GPC(LL)
 1   postmarked by the Response Deadline and returned to the Settlement Administrator at the
 2   specified address. If the Notice of Objection does not contain the information listed in
 3   (1)-(3) or is not postmarked by the Response Deadline and returned to the Settlement
 4   Administrator at the specified address, it will not be deemed a timely and valid Notice of
 5   Objection to this Settlement.
 6   13.   The Final Approval Hearing shall be held on June 19, 2020 at 1:30 p.m. in the
 7   Edward J. Schwartz, United States Courthouse, 221 West Broadway, San Diego, CA
 8   92101, Courtroom 2D, 2nd Floor, to consider the fairness, adequacy and reasonableness
 9   of the proposed Settlement and Class Counsel’s requests for (a) the PAGA Award; (b)
10   Plaintiff’s Class Representative Service Award; (c) Class Counsel Fees; (d) Class
11   Counsel Expenses; and (e) Settlement Administration Costs. All briefs and materials in
12   support of the Final Approval Order shall be filed with this Court on or before May 22,
13   2020 (twenty-eight calendar days before the Final Approval Hearing).
14   14.   This Settlement is not a concession or admission and shall not be used against
15   Defendants or any of the Released Parties as an admission or indication with respect to
16   any claim of any fault or omission by Defendants or any of the Released Parties.
17   Whether or not the Settlement is finally approved, neither the Settlement, nor any
18   document, statement, proceeding or conduct related to the Settlement, nor any reports or
19   accounts thereof, shall in any event be: (a) Construed as, offered or admitted in evidence
20   as, received as or deemed to be evidence for any purpose adverse to the Released Parties,
21   including, but not limited to, evidence of a presumption, concession, indication or
22   admission by Defendants or any of the Released Parties of any liability, fault,
23   wrongdoing, omission, concession or damage; or (b) Disclosed, referred to, or offered or
24   received in evidence against any of the Released Parties in any further proceeding in the
25   Action, or in any other civil, criminal or administrative action or proceeding, except for
26   purposes of enforcing the Settlement. The Court’s findings are for purposes of certifying
27   a class in the context of this Settlement and will not have any claim or issue or
28   evidentiary preclusion or estoppel effect in any other action against the Released Parties

                                                  21
                                                                                   19cv185-GPC(LL)
 1   or in this litigation if the Settlement is not finally approved. If for any reason the Court
 2   does not execute and file a Final Approval Order, or if the Effective Date, as defined in
 3   the Settlement Agreement, does not occur for any reason whatsoever, the Settlement
 4   Agreement and all evidence and proceedings had in connection therewith shall be without
 5   prejudice to the status quo ante rights of the Parties to the litigation, as more specifically
 6   set forth in the Settlement Agreement, and this Preliminary Approval Order shall be
 7   rendered null and void and shall be vacated.
 8   15.   Pending further orders of this Court, all proceedings in this matter except those
 9   contemplated in this Preliminary Approval Order and in the Settlement Agreement are
10   stayed.
11   16.   The Court expressly reserves the right to adjourn or continue the Final Approval
12   Hearing from time to time without further notice to Class Members.
13         IT IS SO ORDERED.
14   Dated: March 9, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    22
                                                                                      19cv185-GPC(LL)
